IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

In the Matter of the Estate of                  No. 75440-8-1
TAYLOR GRIFFITH,                                (consolidated with No. 75840-3-1)

                         Deceased.

KENNETH GRIFFITH and JACKIE
GRIFFITH,

                         Appellants,             UNPUBLISHED OPINION

                  V.

BRADLEY J. MOORE, in his capacity
as personal representative,

                         Respondent.             FILED: July 30, 2018

       SCHINDLER, J. — Kenneth and Jackie Griffith filed a petition under the

Trust and Estate Dispute Resolution Act(TEDRA), chapter 11.96A RCW,to

cancel letters of administration and remove and replace the personal

representative of the estate of their son Taylor Griffith. We affirm the order

denying the TEDRA petition but reverse the award of attorney fees and the

judgment against Kenneth and Jackie Griffith.
No. 75440-8-1 (consol. with No. 75840-3-1)/2

                                            FACTS

Wrongful Death and Damages Lawsuit

        On December 10, 2014, Stefanie Harris as the personal representative of

the estate of Steven Harris and her mother Margaret Harris (collectively, Harris)

filed a complaint against the estate of Taylor Griffith (the Estate) and his parents

Kenneth and Jackie Griffith for wrongful death and damages. The complaint

alleged that on August 24, 2014, 16-year-old Taylor was driving a Dodge Dakota

pickup truck at a high rate of speed when he crossed the center line and hit a

Ford Explorer head on.1 The driver of the Ford Explorer, Steven Harris, and

Taylor died. Steven's spouse Margaret was seriously injured.

        The complaint alleged that the defendants were jointly and severally liable

for all injuries and damages and that the "fatal and severe injuries and damages

claimed by Plaintiffs were the direct and proximate result of the conduct of the

defendants and their negligence, recklessness and/or fault." The complaint

alleged Kenneth Griffith was the registered owner of the pickup truck, the truck

was a family car, and Taylor was "a permissive and entrusted user" of the truck.

        The complaint also alleged breach of contract and bad faith claims against

the insurance carrier Travelers Home and Marine Insurance Company

(Travelers). The complaint alleged Travelers violated insurance regulations and

the deliberate failure to respond and disclose liability insurance limits "precluded

plaintiffs from timely pursuing their own underinsurance benefits, cut off

negotiations," and foreclosed a settlement within policy limits.


         We refer to some of the parties by their first names for purposes of clarity and mean no
disrespect by doing so.


                                                2
No. 75440-8-1 (consol. with No. 75840-3-1)/3

        Travelers' insurance attorney Michael Jaeger filed a notice of appearance

on behalf of the Estate and Kenneth and Jackie Griffith. The February 23, 2015

answer to the complaint asserts a number of affirmative defenses, including that

Taylor Griffith "may have been confronted with a sudden emergency,"

contributory or comparative fault of the plaintiffs or other entities, and failure to

mitigate damages. The answer states, "Pursuant to RCW 4.22.070, the

defendants request the trier of fact apportion the fault of all persons, parties, or

entities involved herein, with the resultant reduction in defendant's alleged

liability."

        The court scheduled trial for January 4, 2016. The case scheduling order

required the parties to engage in dispute resolution before trial.

Petition to-Appoint Personal Representative

        Taylor died intestate. His parents are the sole beneficiaries of the Estate.

The Griffiths did not file a probate action. If a probate action had been filed within

40 days of death, the statute gives the parents priority to be appointed to

administer the Estate. RCW 11.28.120(7),(2)(b).

        Approximately six weeks before trial on November 19, 2015, Harris filed a

probate action and petition to appoint a personal representative. In re Estate of

Taylor Griffith, King County Superior Court No. 15-4-06640-1 SEA.

        The petition describes the need to appoint a personal representative for

the estate of Taylor Griffith. The petition asserts the parents "have personal

liability for the actions of their son under the family car doctrine and other legal




                                           3
No. 75440-8-1 (consol. with No. 75840-3-1)/4

principles" and the Estate is liable for the collision caused by Taylor.

             According to the WSPPlinvestigation, Taylor Griffith was the
      sole cause of the collision. He was living with his parents, returning
      from assisting his father's business, and was the permissive driver
      and sole occupant of his parents' Dodge Dakota pickup truck when
      he crossed the centerline on SR[3]202 and struck the Harris'
      vehicle head on in their lane of travel. He also hit another vehicle
      that was following the Harris SUV[4].

The petition alleges Travelers "refused to disclose the liability insurance policy

limits and otherwise negotiate in good faith, forcing the Harris Estate and family

to file and pursue a lawsuit." The petition requests the court appoint attorney

Brad Moore or "some suitable person" as personal representative of the Estate.

Moore is an experienced personal injury and insurance attorney.

       The Travelers insurance attorney filed a response on behalf of the Griffiths

and the Estate. The Estate and the Griffiths agreed a personal representative

must be appointed for the Estate "to allow the Lawsuit to proceed against

Decedent, and/or for there to be a person with legal authority on behalf of

Decedent." The Griffiths and the Estate requested the court appoint Taylor's

father Kenneth Griffith as the personal representative. The response states the

parents deny liability for the accident and the allegations against Travelers are

not relevant to appointment of a personal representative.

Appointment of Personal Representative

       The attorney representing Harris in the wrongful death lawsuit, David

Beninger, and probate attorney Carolann Storli represented Harris at the

December 8 hearing on the petition to appoint a personal representative.

       2 Washington     State Patrol.
       3 State Route.

       4 Sport-utility vehicle.



                                          4
No. 75440-8-1 (consol. with No. 75840-3-1)/5

       Harris argued the complaint alleged claims against the parents and joint

and several liability and bad faith claims against Travelers. Harris argued Moore

had the experience and background necessary to act as the personal

representative because of the "specialized nature" of wrongful death claims and

bad faith claims against an insurance company.

       The attorney representing the Griffiths and the Estate conceded Moore is

"qualified to be a Personal Representative" but objected to Moore on the grounds

that Moore and Beninger worked on a case together a "long time ago." The

attorney stated, "I can see a bit of a conflict of interest there. . . . Just don't have

a good feeling about it. . . . Not that there is any bad intention. I just feel like it's

not independent enough if you're considering" appointing Moore. Beninger told               -

the court he was not "aware of any time [Moore]'s ever worked on a case where

we've worked on a case."

       The superior court commissioner appointed Moore as the personal

representative of the Estate.

              I will appoint Mr. Moore. I think that the potential for conflict
       or potential for just confusion, if nothing else, if I appointed one of
       the parents. It just — it — that feels more untenable to me than
       appointing an individual who is well-known in his field, and has
       unique qualifications to serve in this particular case.

       The order issuing letters of administration and appointing Moore expressly

states the "Personal Representative is authorized to participate in litigation and to

settle or assign claims on behalf of Decedent's estate." Moore filed an oath to

comply with the duties of the personal representative of the Estate:

       I am qualified under RCW 11.36.010 to serve as a Personal
       Representative... .


                                            5
No. 75440-8-1 (consol. with No. 75840-3-1)/6




             . . . I will perform the duties of Personal Representative
       according to the law of the State of Washington.

             . . . I understand that the basic duties of a Personal
       Representative are described in RCW 11.48.010, as follows:

              RCW 11.48.010 General powers and duties.

              "It shall be the duty of every personal representative to settle
              the estate, including the administration of any nonprobate
              assets within control of the personal representative under
              RCW 11.18.200, in his or her hands as rapidly and as
              quickly as possible, without sacrifice to the probate or
              nonprobate estate. The personal representative shall collect
              all debts due the deceased and pay all debts as hereinafter
              provided. The personal representative shall be authorized in
              his or her own name to maintain and prosecute such actions
              as pertain to the management and settlement of the estate,
              and may institute suit to collect any debts due the estate or
              to recover any property, real or personal, or for trespass of
              any kind or character."

       On December 15, the Travelers' insurance attorney filed a motion on

behalf of the Griffiths in the probate action to revise the commissioner's order

appointing Moore as personal representative of the Estate. The parents argued

Kenneth Griffith had statutory priority to act as the personal representative. The

Griffiths asserted that Moore was not suitable because of "the appearance of

conflict" between his duties to the Estate and "his prior relationship and affiliation

with Plaintiff's Counsel."

       On December 17, Jacquelyn Beatty filed a notice of association of counsel

with the Travelers attorneys representing the Estate and defendants Kenneth

and Jackie Griffith.




                                          6
No. 75440-8-1 (consol. with No. 75840-3-1)/7

Partial Summary Judgment

       On November 20, 2015, Harris filed a motion for partial summary

judgment on liability, undisputed medical expenses and lost wages, and

dismissal of the affirmative defenses. Harris submitted the WSP investigation of

the collision. The WSP concluded there was no evidence that vehicle or

roadway defects, weather, visibility, or road conditions contributed to the

collision. The WSP report states there were no marks on the road to suggest

Taylor crossed the center line to avoid an obstacle. The WSP concluded Taylor

was the sole cause of the collision and there was no evidence that Taylor

encountered either a mechanical defect, a sudden emergency, or an unavoidable

accident. The WSP report states there was no evidence that Steven Harris

contributed to the cause of the collision.

       The court ruled on the plaintiffs' motion for partial summary judgment

approximately two weeks before trial. The court ruled Taylor was liable for the

collision. The court ruled Harris established the amount of medical expenses

and lost wages. The court found the total amount of the past medical bills and

lost wages for Margaret was $314,491.63. The court ruled Harris was entitled to

dismissal of the affirmative defenses asserted by the Estate and the parents. But

the court denied summary judgment on liability of the parents. On December 18,

the court entered "Order on Motion Establishing Liability and Damages."

Notice of Creditors

       Moore published notice to creditors of the Estate beginning on December

29, 2015.




                                         7
No. 75440-8-1 (consol. with No. 75840-3-1)/8

Trial

         Trial began on January 4, 2016. Attorney Michael King filed a "Notice of

Association of Co-Counsel for Defendants" in the wrongful death lawsuit.

         The court addressed the motions filed by Harris and the personal

representative of the Estate to reconsider denial of summary judgment on liability

of the parents. The court denied reconsideration. The court ruled Harris did not

"sufficiently" raise the argument in the motion for partial summary judgment.

         On the second day of trial, Harris filed a CR 41 motion to voluntarily

dismiss the Griffiths without prejudice, change the caption of the case, and

preclude making any reference to the jury that the parents had been parties to

the lawsuit. Without objection, the court granted the motion and entered an order

dismissing the Griffiths without prejudice.

         The court and the remaining parties, Harris and the Estate, addressed

motions in limine and outstanding discovery.

         After the noon recess, Harris and the personal representative of the Estate

presented an agreement for arbitration with former Washington Supreme Court

Justice Faith Ireland on the amount of general damages. Moore informed the

court:

         I'm the personal representative. I'm the client. I chose to arbitrate
         because I wanted to reduce the risk to the estate and also
         potentially maximize assets including potentially a bad faith case
         against Travelers... . Mr. Jaeger has a conflict. There is a
         potential claim that the estate may bring, could bring, and probably
         will bring against Mr. and Mrs. Griffith.

The attorney representing the Estate and the Griffiths objected to the agreement




                                           8
No. 75440-8-1 (consol. with No. 75840-3-1)/9

to arbitrate. The attorney asserted, "I represent the estate of Taylor Griffith and

the beneficiaries Ken and Jackie Griffith."

       The court entered an order to arbitrate subject to a decision on the

pending motion to revise the commissioner decision to appoint Moore as the

personal representative of the Estate.

       The Griffiths filed a motion to stay the arbitration and to intervene. The

Griffiths noted the pending motion to revise and their objection to Moore serving

as the personal representative of the Estate. The court granted the motion to

intervene. The court stayed the arbitration pending the hearing on the motion to

revise.

TEDRA Petition

       On January 27, attorneys Beatty and King filed a petition on behalf of the

Griffiths under the Trust and Estate Dispute Resolution Act(TEDRA), chapter

11.96A RCW,to cancel letters of administration and to remove and replace

Moore as personal representative of the Estate. The Griffiths argued Moore

breached the fiduciary duty he owed to the Estate and the beneficiaries by(1)

disregarding "the legal requirements for creditor's claims against an estate,"(2)

entering into an agreement to arbitrate and assign bad faith claims to Harris, and

(3) threatening to sue the Griffiths on "bogus claims" of "indemnity." The Griffiths

asserted Moore had an actual or potential conflict of interest that warranted

removal because of his relationship with plaintiffs' attorney and the terms of the

compensation agreement. In the alternative, the Griffiths argued the court should




                                         9
No. 75440-8-1 (consol. with No. 75840-3-1)/10

allow discovery "to obtain additional evidence." The court entered an order

consolidating the TEDRA petition with the pending motion to revise.

       On January 29, Harris filed a creditors' claim against the Estate. The

claim states the WSP determined Taylor was at fault for the collision, the court

found Taylor liable for the collision and resulting damages, and the court

dismissed all affirmative defenses. The stated value of the claim is between $8

million and $24 million. On February 11,2016, Moore rejected the claims.

       Harris and the personal representative filed briefs and declarations in

opposition to the TEDRA petition, including the declaration of Harris' attorney

Beninger, the personal representative, and expert witness Leland Ripley.

       Harris denied there was a conflict of interest. The attorney asserts the

personal representative complied with the claim filing requirements and the

personal representative did not assign any claims to the plaintiffs.

       The personal representative denied there was a conflict of interest and

asserts the Estate has potential claims against the insurance carrier Travelers

and against the Griffiths. The personal representative states he would be

compensated from the assets of the Estate.

       Ripley states he is an expert on "legal ethics, lawyer discipline,[and] legal

malpractice" retained to "offer opinions on the conflicts of interest of insurance-

defense counsel" and "the standards of care and fiduciary duties of Brad Moore,

the court appointed Personal Representative of the Estate of Taylor Griffith."

Ripley notes the order appointing Moore as the personal representative of the

Estate authorizes Moore to "'participate in litigation and to settle or assign claims



                                         10
No. 75440-8-1 (consol. with No. 75840-3-1)/11

on behalf of Decedent's estate.'" Ripley states that in his opinion, there is no

conflict of interest and the personal representative acted reasonably and within

the standard of care.

       Ripley states that with policy limits of $100,000,"even before trial, the

estate's potential liability exceeds the available policy limits." And after the court

entered the order establishing liability and damages,"the Estate faces the

possibility of a large excessive judgment." In Ripley's opinion, the decision of the

personal representative of the Estate to arbitrate was "a proper exercise of his

fiduciary duty."

              On January 5, 2016, the plaintiffs non suited without
              prejudice Kenneth and Jackie Griffin [sic]. This was when
              the trial for the plaintiffs' damages was to begin . . .. After
              consulting with John Strait, a well respected professor of
              ethics at Seattle University, Mr. Moore agreed with the
              plaintiffs that he would accept arbitration to resolve the
              damages issues against the Estate. On January 6, 2016,
              the court entered an order to arbitrate without delay all the
              issues remaining between the Taylor Griffith Estate and the
              plaintiffs. Former Washington Supreme Court Justice Faith
              Ireland was named as the arbitrator.
              Retired Justice Faith Ireland is also a former King County
              Superior Court judge. She is a very experiences [sic] and
              highly regarded jurist. The decision to arbitrate and her
              selection as an arbitrator are very reasonable and
              completely appropriate.

              [T]he remaining issues that the Estate must resolve are
              solely the amount of damages that the plaintiffs are entitled
              to recover.
              In this case, binding arbitration provides reasonable certainty
              regarding the amount of damages and a conservative range
              of possible damages. It avoids any chance of a "runaway"
              jury verdict. Thus, arbitration is a reasonable and prudent
              choice to control the amount plaintiffs can receive as
              damages against the Estate.
              Mr. Moore's decision to agree to binding arbitration was a
              proper exercise of his fiduciary duty as personal


                                          11
No. 75440-8-1 (consol. with No. 75840-3-1)/12

                 representative to both minimize the claims against the Estate
                 and settle the Estate as quickly as possible. ...

                 Given Mr. Moore's extensive experience as an attorney in
                 complex personal injury and wrongful death matters, and
                 complex insurance cases it is difficult to understand who
                 could replace him and effectively deal with the issues and
                 fiduciary duties involved in this case.

Disqualification Order

        On March 31, Harris filed a motion under RPC 1.9 to disqualify Beatty and

King from representing the Griffiths. On April 27, the court entered an order

prohibiting Beatty and King from representing the Griffiths in the pending TEDRA

petition and the probate action and the wrongful death action.5 On May 2, a

probate attorney entered a notice of appearance on behalf of the Griffiths in the

probate proceeding and the TEDRA petition.

Order Deriving Motion to Revise and TEDRA Petition

        The court held a hearing on May 26 on the motion to revise the decision of

the commissioner to appoint Moore as the personal representative of the Estate

and the TEDRA petition to remove and replace Moore.

        The court denied the motion for revision. The court ruled,"Based on the

record before the commissioner, 1 don't see any reason at all to grant the motion

for revision."

        The court denied the TEDRA petition. The court concluded the Griffiths

did not show "a breach of fiduciary duty or mismanagement or waste of assets."

The court found,"The fact that Mr. Moore is also a plaintiffs lawyer, !don't find

that to even be particularly relevant." The court concluded the evidence that

        5 In a separate appeal, we affirmed the April 27 order. In re Estate of Griffith, 2 Wn. App.
2d 638, 650, 413 P.3d 51 (2018).


                                                12
No. 75440-8-1 (consol. with No. 75840-3-1)/13

Moore and the plaintiffs' attorney worked together "was about a very old case."

The court concluded the Griffiths did not show that the decision to arbitrate was a

breach of fiduciary duty. The court states the allegations of a potential bad faith

claim against the insurance carrier presents "a good reason to have someone

with his background rather than someone with just a straight estate's background

handle the case." The court pointed out there was "no evidence" that Moore had

assigned the potential bad faith claim to Harris. Because the court would review

any request for compensation, the court concluded the Griffiths could file an

objection when Moore submitted a request for fees. The court entered an order

denying the petition to cancel letters of administration and replace Moore as the

personal representative of the Estate and lifted the stay of arbitration.

Attorney Fees

        Moore filed a motion for an award of attorney fees and costs under RCW

11.96A.150 for $28,380.62. The court found the amount reasonable and

necessary.

        The attorneys'fees and costs Mr. Moore has incurred in opposing
        the Griffiths' Motion for Revision and the TEDRA Petition are
        reasonable and necessary. Mr. Moore is entitled to compensation
        for attorneys' fees and costs he incurred in prevailing against these
        motions pursuant to RCW 11.96A.150.

The court entered a judgment for attorney fees and costs in the amount of

$31,910.62.6 The Griffiths appeal the order denying the TEDRA petition and the

order awarding Moore attorney fees.




       6 The court later confirmed the arbitration award and on September 29, 2016, entered
judgment against the Estate of $12,130,192.63.


                                              13
No. 75440-8-1 (consol. with No. 75840-3-1)/14

                                          ANALYSIS

Standing To Challenge Personal Representative

        Preliminarily, Harris and the personal representative contend the Griffiths

do not have standing to challenge denial of the TEDRA petition.7 We disagree.

        Under TEDRA,"any party may have a judicial proceeding for the

declaration of rights or legal relations with respect to any matter." RCW

11.96A.080(1). TEDRA defines a "party" as any member of a listed category

"who has an interest in the subject of the particular proceeding." RCW

11.96A.030(5). The statutory categories include "heir" and "beneficiary." RCW

11.96A.030(5)(d),(e). The definition of "persons interested in the estate or trust"

includes "all persons beneficially interested in the estate or trust." RCW

11.96A.030(6). RCW 11.96A.030(2)(c)(ii) defines "matter" to include a dispute

"arising in the administration of an estate" that relates to "a change of personal

representative." RCW 11.68.070 gives heirs, devisees, legatees, and creditors of

an estate the right to file a petition to remove a personal representative. Here,

Taylor Griffith died intestate, and his parents are the only heirs. See RCW

11.04.015(2)(b).

Denial of Petition To Remove and Replace the Personal Representative

        The Griffiths contend (1)that Moore acted contrary to the fiduciary duty

owed to the Estate and the beneficiaries and (2)that he had an actual or

potential conflict of interest.




       7 The Griffiths assert Harris and Moore raise the standing argument for the first time on
appeal. But in answer to the TEDRA petition, Harris asserts the Griffiths do not have standing.


                                               14
No. 75440-8-1 (consol. with No. 75840-3-1)/15

       We review the decision to deny the petition to remove Moore as the

personal representative of the Estate for abuse of discretion. In re Estate of

Beard, 60 Wn.2d 127, 132, 372 P.2d 530(1962); In re Estates of Aaberg, 25 Wn.

App. 336, 339, 607 P.2d 1227 (1980); In re Estate of Ardell, 96 Wn. App. 708,

718, 980 P.2d 771, review denied, 139 Wn.2d 1011, 994 P.2d 844 (1999). A trial

court abuses its discretion if the decision is based on unreasonable or untenable

grounds. In re Estate of Evans, 181 Wn. App. 436, 451, 326 P.3d 755(2014).

       The personal representative "stands in a fiduciary relationship to those

beneficially interested in the estate." In re Estate of Larson, 103 Wn.2d 517, 521,

694 P.2d 1051 (1985). The personal representative "is obligated to exercise the

utmost good faith and diligence in administering the estate in the best interests of

the heirs." Larson, 103 Wn.2d at 521. In performing his or her fiduciary duty, the

personal representative must "utilize the skill, judgment, and diligence which

would be employed by the ordinarily cautious and prudent person in the

management of his own trust affairs." Hesthaoen v. Harby, 78 Wn.2d 934, 942,

481 P.2d 438 (1971). A personal representative "must refrain from self-dealing,

administer the estate solely in the interest of the beneficiaries, and uphold their

duty of loyalty to the beneficiaries." In re Estate of Jones, 152 Wn.2d 1, 21, 93

P.3d 147 (2004).

       The petition to remove the personal representative must be supported by

an affidavit "which makes a prima facie showing of cause for removal." RCW

11.68.070. The record must support valid grounds to remove a personal

representative. In re Estate of Lowe, 191 Wn. App. 216, 229, 361 P.3d 789




                                         15
No. 75440-8-1 (consol. with No. 75840-3-1)/16

(2015). We uphold findings of fact if substantial evidence in the record supports

the findings. In re Estates of Kessler, 95 Wn. App. 358, 369, 977 P.2d 591

(1999). "Substantial evidence is evidence that is sufficient to persuade a rational,

fair-minded person of the truth of the finding." Jones, 152 Wn.2d at 8.

       If the personal representative" 'is subject to removal for any reason

specified in [RCW]11.28.250,'" RCW 11.68.070 gives the court the discretion to

remove the personal representative. Jones, 152 Wn.2d at 9(quoting RCW

11.68.070).8 RCW 11.28.250 specifically states:

       Whenever the court has reason to believe that any personal
       representative has wasted, embezzled, or mismanaged, or is about
       to waste, or embezzle the property of the estate committed to his or
       her charge, or has committed, or is about to commit a fraud upon
       the estate, or is incompetent to act, or is permanently removed from
       the state, or has wrongfully neglected the estate, or has neglected
       to perform any acts as such personal representative, or for any
       other cause or reason which to the court appears necessary, it shall
       have power and authority, after notice and hearing to revoke such
       letters. The manner of the notice and of the service of the same
       and of the time of hearing shall be wholly in the discretion of the
       court, and if the court for any such reasons revokes such letters the
       powers of such personal representative shall at once cease, and it



       8 RCW    11.68.070 states:
       If any personal representative who has been granted nonintervention powers
       fails to execute his or her trust faithfully or is subject to removal for any reason
       specified in RCW 11.28.250 as now or hereafter amended, upon petition of any
       unpaid creditor of the estate who has filed a claim or any heir, devisee, legatee,
       or of any person on behalf of any incompetent heir, devisee, or legatee, such
       petition being supported by affidavit which makes a prima facie showing of cause
       for removal or restriction of powers, the court shall cite such personal
       representative to appear before it, and if, upon hearing of the petition it appears
       that said personal representative has not faithfully discharged said trust or is
       subject to removal for any reason specified in RCW 11.28.250 as now or
       hereafter amended, then, in the discretion of the court the powers of the personal
       representative may be restricted or the personal representative may be removed
       and a successor appointed. In the event the court shall restrict the powers of the
       personal representative in any manner, it shall endorse the words "Powers
       restricted" upon the original order of solvency together with the date of said
       endorsement, and in all such cases the cost of the citation, hearing, and
       reasonable attorney's fees may be awarded as the court determines.


                                               16
No. 75440-8-1 (consol. with No. 75840-3-1)/17

       shall be the duty of the court to immediately appoint some other
       personal representative, as in this title provided.

       1. Breach of Fiduciary Duty

       The Griffiths contend the court abused its discretion by denying their

TEDRA petition because Moore breached his fiduciary duty. The Griffiths argue

Moore breached his fiduciary duty by(1) not complying with the statutory claim

filing requirements,(2) agreeing to arbitration,(3)threatening to sue them, and

(4) considering the assignment of the potential bad faith claim to Harris.

       Under RCW 11.40.010, "[a] person having a claim against the decedent

may not maintain an action on the claim unless a personal representative has

been appointed and the claimant has presented the claim as set forth in this

chapter." A claimant must include a statement of the facts providing the basis for

the claim and the amount of the claim. RCW 11.40.070(1)(c),(d).

       The record shows Moore followed the statutory procedures on behalf of

the Estate. The commissioner appointed Moore as the personal representative

of the Estate on December 8, 2015. Beginning December 29, 2015, Moore

published a notice to potential creditors of the Estate. Harris filed a claim against

the Estate on January 29, 2016. Moore rejected the claim on February 11.

Harris refiled the wrongful death lawsuit before the hearing on the TEDRA

petition.

       The Griffiths claim Moore breached his fiduciary duty by agreeing to

arbitration. The personal representative of an estate has the duty to settle the

estate "as rapidly and as quickly as possible, without sacrifice to the probate or

nonprobate estate." RCW 11.48.010. The record and the expert testimony of


                                         17
No. 75440-8-1 (consol. with No. 75840-3-1)/18

Ripley support the trial court's conclusion that Moore did not breach his fiduciary

duty by agreeing to arbitrate.

      The court ruled as a matter of law on the liability of Taylor for the head-on

collision and death of Steven Harris and dismissed all of the affirmative defenses

asserted by the Estate and the Griffiths. After the court granted the motion to

dismiss the Griffiths without prejudice on the second day of trial, the Estate was

the only remaining defendant, and the only remaining claim against the Estate

was the amount of general damages. Ripley states:

      In summary, it is my opinion that Mr. Moore acted reasonably and
      within the standards of care as a fiduciary in this matter at all times,
      including his decision to arbitrate the remaining damage amounts
      owed the Harris claimants before retired former Washington
      Supreme Court Justice Faith Ireland.

      The Griffiths argue Moore breached his fiduciary duty by considering the

assignment of potential insurance bad faith claims to Harris. The Griffiths assert

that if Moore believed the Estate has a bad faith claim against Travelers, Moore

should have pursued the bad faith claim directly rather than assign the claim to

Harris. But the court noted below that the record showed Moore had not yet

pursued or assigned any potential bad faith claims to Harris. Further, Ripley

states the decision to assign any bad faith claim is within the standard of care.

       It is also my opinion that[Moore] would be reasonable and well
       within the standards of care in this situation to assign the Estate's
       claims against the insurance company, the attorneys and the
       Griffith parents in exchange for protection from further suit or
       execution on the amounts of damages owed.

       Next, the Griffiths contend Moore breached his fiduciary duty by

threatening to sue them on "bogus claims for 'indemnity.'" As the personal



                                         18
No. 75440-8-1 (consol. with No. 75840-3-1)/19

representative of the Estate, Moore had a fiduciary duty to prosecute potential

claims against the Griffiths and the insurance company. RCW 11.48.010. The

personal representative has authority to bring a lawsuit on behalf of the estate.

RCW 11.48.010.

       Harris sued the Estate and Kenneth and Jackie Griffith in the wrongful

death action. Harris alleged the parents negligently entrusted Taylor with the

truck and were liable under the family car doctrine. Harris alleged the Griffiths

and the Estate were jointly and severally liable. Where multiple tortfeasors are

responsible for the plaintiffs injuries and the plaintiff was not at fault, the

tortfeasors against whom judgment is entered are jointly and severally liable for

the sum of their proportionate shares of the plaintiff's damages. RCW

4.22.070(1)(b); Barton v. Dep't of Transp., 178 Wn.2d 193, 202, 308 P.3d 597

(2013). A jointly and severally liable defendant may seek contribution from

another defendant against whom judgment has been entered. RCW 4.22.070(2);

Barton, 178 Wn.2d at 203.

       The expert testimony of Ripley establishes that Moore had a fiduciary duty

to "pursue and maximize the Estate's most valuable assets," including claims

against the Griffiths under the family car doctrine and bad faith claims against the

insurance carrier.

              The Taylor Griffith Estate has limited assets. In addition to
              resolving the pending claims against the Estate, Mr. Moore
              has a fiduciary obligation to pursue and maximize the
              Estate's most valuable assets, its claims against the Griffith's
              [sic] under the Family Car Doctrine, against the insurer for
              bad faith, and against the defense attorneys for breaches of
              their fiduciary duties, and legal malpractice. Mr. Moore must



                                           19
No. 75440-8-1 (consol. with No. 75840-3-1)/20

              fulfill his fiduciary obligations to pursue these assets and
              obtain a maximum recovery for these claims.
              The Taylor Griffith Estate has unliquidated assets to satisfy a
              damages judgment above policy limits. As personal
              representative Mr. Moore must recognize, and I am
              confident he does recognize, that the actions of the
              insurance company in this case resulting in suit and excess
              judgment creates the potential for a bad faith recovery
              against the insurer.
              Therefore, Mr. Moore must consider negotiating the plaintiffs'
              covenant not to execute against the Estate to recover any
              excess damages above the policy proceeds. The plaintiffs
              would agree to sign a covenant not to sue or execute against
              the Estate to collect the excess judgment in consideration of
              an assignment of the Estate's claims against Kenneth &
              Jackie Griffith under the Family Car Doctrine, the Estate[']s
              bad faith claims against the insurer, and the Estate's claims
              against the defense attorneys.
              Because he is the personal representative fiduciary, acting in
              the best interests of the Estate, Mr. Moore must have the
              authority to negotiate this option in order to protect the
              Estate and settle the Estate as quickly and as inexpensively
              as possible. . . .
       ...    1 am not aware of Mr. Moore agreeing to assign any of the
              Estate's claims, but it is reasonable and the standard of care
              for him to do so.

       Citing Zellmer v. Zellmer, 164 Wn.2d 147, 188 P.3d 497(2008), the

Griffiths contend the parental immunity doctrine bars any claim against the

Griffiths for contribution. First, the Griffiths did not assert parental immunity as an

affirmative defense. The record also shows Moore did not assert a potential

claim on behalf of the Estate against the Griffiths for negligent parenting. Moore

stated the Estate had a potential claim against the Griffiths for contribution if

judgment were entered against both the Griffiths and the Estate. Second, the

parental immunity doctrine does not bar or limit the parents' liability to third

parties. See Zellmer, 164 Wn.2d at 154-55.




                                          20
No. 75440-8-1 (consol. with No. 75840-3-1)/21

       For the first time on appeal, the Griffiths cite RCW 11.40.060 to argue

Moore breached the fiduciary duty owed to the Estate and the beneficiaries by

failing to seek a confession of judgment in the amount of the insurance policy

limits. The Griffiths assert that when Harris filed a creditors' claim on January 29,

2016, the liability of the Estate was limited by statute to the liability limits of

Taylor's insurance policy. We do not consider arguments raised for the first time

on appeal. RAP 2.5(a); Heg v. Alldredge, 157 Wn.2d 154, 162, 137 P.3d 9

(2006); see In re Estate of Stover, 178 Wn. App. 550, 555 n.2, 315 P.3d 579

(2013)(The purpose of RAP 2.5(a) is " `to give the trial court an opportunity to.

correct errors and avoid unnecessary retrials.' ")(quoting Postema v. Postema

Enters., Inc., 118 Wn. App. 185, 193,72 P.3d 1122 (2003)).

       We conclude the court did not abuse its discretion and substantial

evidence supports denying the TEDRA petition to remove Moore as the personal

representative of the Estate for breach of fiduciary duty.

       2. Conflict of Interest

       The Griffiths argue (1)the longstanding professional relationship between

Moore and Harris' attorney Beninger and (2) Moore's compensation as the

personal representative of the Estate created a conflict of interest.

       Where a personal representative has a conflict of interest that "would

contravene the rights of the beneficiaries and result in waste of the estate," the

personal representative should be disqualified. Jones, 152 Wn.2d at 19. "A

conflict of interest arises in estate matters whenever the interest of the personal




                                           21
No. 75440-8-1 (consol. with No. 75840-3-1)/22

representative is not harmonious with the interest of an heir." Trask v. Butler,

123 Wn.2d 835, 844, 872 P.2d 1080(1994).

       The Griffiths assert that at the hearing on the motion to appoint a personal

representative, Beninger misrepresented his relationship to Moore, stating that

he never worked with Moore on a case. Substantial evidence supports the trial

court finding there was no conflict of interest between Moore and Beninger that

required removal of Moore as personal representative of the Estate.

       Beninger and Moore submitted declarations addressing the conflict of

interest claim. Beninger states that at the hearing before the commissioner, he

"did not recall any prior case and truthfully said so." Beninger said that Moore

was not his co-counsel in the case that settled in April 1998 but instead,

represented a separate client whose claims were partly adverse to his client.

Beninger had no other recollection of associating with Moore on a case. Moore

confirmed that he and Beninger have not served as co-counsel on the same case

or shared fees in a case. Moore states the work he did on the cases in 1998 was

minimal and there was no fee sharing. Moore described his relationship with

Beninger as "professional competitors."

       The Griffiths assert that Moore's reliance on potential bad faith claims for

compensation as the personal representative of the Estate creates a conflict of

interest. Moore testified that he "expect[s] to be compensated either by Travelers

pursuant to the insurance policy, out of the proceeds of claims against Travelers

should it not honor its obligations under the policy, or other revenues the Estate

might receive."



                                        22
No. 75440-8-1 (consol. with No. 75840-3-1)/23

       Under RCW 11.48.210, the personal representative of an estate may be

compensated for his or her services "as the court shall deem just and

reasonable." Because the court will review any request for compensation, the

court concluded the Griffiths could file an objection when Moore submitted a

request.

       The trial court did not abuse its discretion in concluding the relationship

between Harris' attorney and the personal representative and compensation of

the personal representative did not create a conflict of interest that required

removal.

Attorney Fee Award

       The Griffiths contend the court erred in entering an order and judgment

against Kenneth and Jackie Griffith for attorney fees and costs under TEDRA.

The Griffiths argue the motion for attorney fees and costs was not timely filed

under CR 54(d)(2).

       The application of a court rule to a particular set of facts is a question of

law reviewed de novo. Kim v. Pham,95 Wn. App. 439, 441, 975 P.2d 544

(1999). CR 54(d)(2) states that "[u]nless otherwise provided by statute or order

of the court," a motion for attorney fees and costs "must be filed no later than 10

days after entry of judgment."

       In opposition to the TEDRA petition filed by the Griffiths to remove and

replace the personal representative, Moore argued the court should award the

Estate and Moore attorney fees and costs under RCW 11.96A.150. Under




                                         23
No. 75440-8-1 (consol. with No. 75840-3-1)/24

TEDRA,the trial court has discretion to award attorney fees:

      Either the superior court or any court on an appeal may, in its
      discretion, order costs, including reasonable attorneys' fees, to be
      awarded to any party: (a) From any party to the proceedings;(b)
      from the assets of the estate or trust involved in the proceedings; or
      (c)from any nonprobate asset that is the subject of the
      proceedings. The court may order the costs, including reasonable
      attorneys' fees, to be paid in such amount and in such manner as
      the court determines to be equitable. In exercising its discretion
      under this section, the court may consider any and all factors that it
      deems to be relevant and appropriate, which factors may but need
      not include whether the litigation benefits the estate or trust
      involved.

RCW 11.96A.150(1).

       On May 26, 2016, the court entered an order denying the TEDRA petition

to remove and replace the personal representative. The order states, "Petition is

denied for all the reasons the Court stated (which are incorporated herein)."

       On August 2, 2016, Moore filed a motion for attorney fees and costs and

entry of judgment against the Griffiths. Moore argued it was "appropriate, fair,

and equitable" to award fees and costs against the Griffiths for "defending

against the Motion for Revision and the TEDRA Petition." On August 10, the

court entered an order granting Moore's motion for an award of attorney fees and

costs and on August 25, entered a judgment in favor of Moore against the

Griffiths for $31,910.62.

       North Coast Electric Co. v. Signal Electric, Inc., 193 Wn. App. 566, 373

P.3d 296 (2016), does not support Moore's argument that the motion for attorney

fees and costs was timely filed under CR 54(d)(2). In North Coast, electrical

supplier North Coast Electric Co. filed a lawsuit to recover payment for

equipment and materials for a public works project. N. Coast, 193 Wn. App. at



                                        24
No. 75440-8-1 (consol. with No. 75840-3-1)/25

568. North Coast filed a motion for summary judgment on "'its prima facie claim

in the principal amount of $301,851.49'"and "'costs and reasonable attorney's

fees incurred in collecting the amount due in an amount to be determined in

further proceedings.'" N. Coast, 193 Wn. App. at 569. In the memorandum in

support of the motion for summary judgment, North Coast argued that it was

entitled to attorney fees, stating, "'North Coast's right to recover fees under RCW

39.08.010 and RCW 60.28.030 is indisputable and it will be the ultimate

prevailing party even if[the defendant] prevails on its partial defense.'" N.

Coast, 193 Wn. App. at 569.

       In opposition, the defendant disputed the principal amount owed but "did

not respond" to the assertion that North Coast was entitled to attorney fees. N.

Coast, 193 Wn. App. at 570. After the court granted the motion for summary

judgment and before entry of a judgment, North Coast filed a motion for an award

of attorney fees and costs. N. Coast, 193 Wn. App. at 570. The court denied

North Coast's motion as untimely under CR 54(d)(2). N. Coast, 193 Wn. App. at

570-71. On appeal, we reversed:

      [W]e hold that North Coast's inclusion of its request for attorney
      fees in its August 14 motion for summary judgment complied with
      the plain language of CR 54(d)(2) because it claimed attorney fees
      and expenses, was made by motion, and provided the facts and
      law necessary for a court to make a determination, and the motion
      was filed no later than 10 days after judgment was entered. CR
      54(d)(2).

N. Coast, 193 Wn. App. at 573.

      Here, an award of attorney fees and costs under TEDRA is discretionary.

And unlike in North Coast where the request was included in a motion for




                                        25
No. 75440-8-1 (consol. with No. 75840-3-1)/26

summary judgment, Moore's initial request for attorney fees and costs was not in

a motion, it was in a pleading in opposition to the petition to remove and replace

the personal representative. Further, the record shows that in denying the

TEDRA petition, the court did not address the request for attorney fees. We

conclude Moore's motion for an award of attorney fees and costs was not timely

filed.9

          We affirm denial of the TEDRA petition to remove and replace the

personal representative of the Estate and reverse the award of attorney fees and

the judgment against Kenneth and Jackie Griffith."




                                                       0,A ik..a.,                   -
WE CONCUR:




        9 Therefore, we need not address the argument that the record is inadequate for review.
Nonetheless, we note that because the court did not enter findings of fact and conclusions of law
supporting the award of attorney fees, the record is inadequate. Mahler v. Szucs, 135 Wn.2d
398, 435, 957 P.2d 632(1998).
        10 We decline to award Moore attorney fees and costs on appeal.


                                               26